Title: To Thomas Jefferson from John Wayles Eppes, 22 June 1822
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir,
June 22. 1822
Your letter of the 10th instant enclosing a draft on B. Peyton of Richmond for 163.20 cents was received by the mail on the 21st—Being a farmer and planter myself I know from experience the uncertainty of their resources in point of time.I should feel much greater pleasure in furnishing Francis with the books necessary for his profession if I could induce myself to believe that he would ever practise law. I think however like most other young men who have something he will find home after marriage too comfortable to encounter the drudgery of practise. It was my wish at any rate that he should complete his law reading before he thought of a permanent settlement for life. To reason however with a man or boy in love is  hopeless. He will now soon be of age after which I can exercise no controul over him exept so far as his respect for my opinions may induce a voluntary acquiesence on his part.There is only one circumstance in which I shall be pointed—He must not marry until he gets possession of his property which cannot be until the end of the year. Every man who marries should in my opinion have a home whether he inhabits or not.In any other circumstances I should look forward with great pleasure to an event calculated to promote his individual happiness. I confess however as a parent I cannot but consider this premature marriage as death to his future prospects. To see him settle down as a mere Farmer and and planter with perhaps less skill and industry than his neighbours is so different from the course my partiality as a parent perhaps had marked out for him, that I cannot look forward to his marriage before he has completed his law reading with any feelings but those of heart felt sorrow and regret.To the young lady of his choice there can be from what I have heard no possible objection.But I should feel the same repugnance to the most angelic woman upon earth if his marriage was either to drive or charm him from the profession for which he is destined.I presume Francis has communicated to you his prospects and perhaps your views on the subject may differ from mine.Accept for your health & happiness my warm wishes and present me affectionately to all the family.yours sincerely.Jno: W: Eppes